DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-10 and 14 are objected to because of the following informalities:  
Claim 8 states the term “recirculation check valve”.  Subsequent dependent claims 9 and 10 use the term “regeneration check valve”.  It is suggested to choose one term to be used throughout. 
Claim 9 Ln 3, please amend to --[[a]] the supply line--, to align with claim 8 line 4.
Claim 9 Ln 23, please amend to --[[a]] the control port--, to align with claim 8 line 5.
Claim 14 Ln 9, please amend to --[[a]] the supply line--, to align with line 5.
Claim 14 Ln 33, please amend to --[[a]] the control port--, to align with line 6.
Claim 14 states the term “recirculation check valve”.  Subsequently, the term “regeneration check valve” is used.  It is suggested to choose one term to be used throughout. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkmann; Stefan et al. US 20150224438 A1, hereinafter Brinkmann.
Regarding claim 8, Brinkmann discloses (Fig. 1) a compressed-air treatment system, comprising 
a first valve unit (40) configured to selectively apply pressure to a compressor control line (38, [0024]); 
a second valve unit (44); 
a pressure regulator valve unit configured to relieve pressure in a supply line (22, [0024]), the pressure regulator valve unit including a control port connectable to the second valve unit (via line (42), [0024]); and 
a regeneration line (54) including a recirculation check valve (56) directly connectable to the control line ([0029], further connected to (38) via line (34)), 
wherein the compressed-air treatment system is configured to release leakage air to a surrounding area (52) via the first valve unit from the recirculation check valve during a compressed-air treatment system filling operation [0027-0029].

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 14 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9 and 14, Brinkmann discloses the claimed invention substantially as claimed, as set forth above for Claim 8
Brinkmann further discloses (Fig. 1) the system further comprising 
a supply line (18) connectable to the compressor (2); 
an air dryer (4) having a first air dryer port (depicted left port) connected to the supply line and a second air dryer port (60); 
a connection line (24) connectable to the second air dryer port;
a first check valve (6) having a first check valve port (depicted left port) connected to the connection line and a second check valve port (depicted right port); and 
an outlet line (10/12/14/16) connected to the second check valve port, wherein 
the first check valve is open when there is an air flow from the connection line via the first check valve to the outlet line (as depicted valve (6) opens with airflow from left (24) to right (10/12/14/16)), 
the first valve unit (40) is configured to selectively connect a first port (depicted top right port) or a second port (depicted top left port) of the first valve unit to a third port (depicted bottom port) of the first valve unit [0026], the first port of the first valve unit being connected to the outlet line (as depicted, the top right port is connected to (10/12/14/16) via line (34)), the second port of the first valve unit being connected to a surrounding area (48, [0026]), and the third port of the first valve unit being connected to the control line (38, as depicted the bottom port is connected to line (38)), 
the second valve unit (44) is configured to selectively open or close a connection between a first port (depicted top port) of the second valve unit and a second port (depicted bottom port) of the second valve unit, 
the pressure regulator valve unit (22) is configured to open or close a connection between a first port (depicted top port) of the pressure regulator valve unit and a second port (depicted bottom port) of the pressure regulator valve unit, 
, the second port (depicted bottom port) of the second valve unit (44) is connected to a control port (depicted right control port) of the pressure regulator valve unit (22), 
the first port (depicted top port) of the pressure regulator valve unit (22) is connected to the supply line (18, via line (20)) and the second port (depicted bottom port) of the pressure regulator valve unit is connected to the surrounding area (52), 
the regeneration check valve (56) has a first port (depicted bottom port) connected to the connection line (24) and a second port (depicted top port), and the regeneration check valve is configured to open when there is an air flow from the third port of the first valve unit via the regeneration check valve to the connection line (as depicted, the regeneration check valve opens towards the connection line).
 Brinkmann fails to explicitly state that the first port of the second valve unit is connected to the control line and the third port of the first valve unit, the third port of the first valve unit is connectable to the control port of the pressure regulator valve unit, and the regeneration second port is connected to the third port of the first valve unit.
Further modification to the device of Brinkmann can not be made without improper hindsight bias.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
	/MICHAEL LESLIE/	Primary Examiner, Art Unit 3745